ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/25/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 10, with respect to Applicant’s amendments to both the specification and the drawings in view of the previous objections to the drawings have been fully considered and are persuasive.  The previous objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 10, with respect to Applicant’s amendments to the claims in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a method as claimed that includes, in combination with the claim(s) as a whole, positioning a first set of needles (i.e. more than one) and a second set of needles (i.e. more than one) between/adjacent to first and second parallel sections of tissue wherein the first and second sets of needles are oppositely oriented and a set of sutures wherein first portions of the set of sutures are respectively coupled to the first set of needle and second portions of the set of sutures are respectively coupled to the second set of sutures, deploying the first set of needles through the first section of tissue and the second set of needles through the second section of tissue, retracting the first and second needles while leaving the respective suture portions extending through the respective sections of tissue, and tensioning the set of sutures to suture the first and second sections of tissue together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771